Citation Nr: 1720537	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  13-16 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for a chronic disability of the knees, and if so whether service connection is warranted.

2.  Entitlement to service connection for flat feet.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel


INTRODUCTION

The Veteran has active duty service in the United States Army from June 1974 to December 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). 

In December 2016 the Veteran testified before the undersigned Veterans Law Judge (VLJ) via videoconference.  A transcript of the hearing was prepared and added to the record.

The Board notes that the Veteran has filed a notice of disagreement (NOD) at the RO concerning entitlement to service connection for posttraumatic stress disorder and depression as shown in the electronic claims file (VBMS).  Such appeal is contained in the VACOLS appeals tracking system as an active appeal at the RO.   While the Board is cognizant of the United States Court of Appeals for Veteran's Claims (Court)'s decision in Manlincon v. West, 12 Vet. App. 238 (1999), the Board notes that in this case, unlike in Manlincon, the RO has fully acknowledged the NOD and is currently in the process of adjudicating the appeal.  Action by the Board at this time may serve to actually delay the RO's action on that appeal.  As such, no action will be taken by the Board at this time, and the issues presently before the RO pertaining to entitlement to service connection for posttraumatic stress disorder and depression will be the subject of a later Board decision, if ultimately necessary.

The issue of entitlement to service connection for a chronic disability of the knees is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An April 2005 rating decision denied entitlement to service connection for a chronic disability of the knees because there was no in-service event or injury to cause a chronic knee disability.  The Veteran did not appeal or submit new evidence within the appeal period.

2.  Evidence received since the time of the April 2005 rating decision is new, relates to an unestablished fact necessary to substantiate the claim, and raises the reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a chronic disability of the knees.

3.  The probative, competent evidence is against a finding of an injury or disease resulting in disability of the feet incurred coincident with service.  


CONCLUSIONS OF LAW

1.  The April 2005 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2.  Evidence submitted to reopen the claim of entitlement to service connection for a chronic disability of the knees is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for entitlement to service connection for flat feet have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016). 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

New and material evidence

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  "New evidence" means existing evidence not previously submitted to the VA.  "Material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In this case, the Veteran was initially denied entitlement to service connection for a chronic disability of the knees in April 2005.  He did not appeal or submit new evidence within the appeal period.  Therefore, the April 2005 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005); currently 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).  

In the May 2011 rating decision, the RO denied the Veteran's claim because there was no evidence of an in-service event or injury that would cause a chronic disability of the knees.  Thus, for the Veteran's claim to be reopened, new evidence must have been added to the record since the last final rating decision that addresses this basis or supports a new theory of entitlement.  

Evidence submitted and obtained since the last final rating decision includes VA treatment records, private treatment records, and lay evidence.  Notably, in March 2012 the Veteran submitted a buddy statement from a fellow service member describing the Veteran's injury in service, where he was with the Veteran after a Jeep was pulled off of him, and he described riding to the hospital with the Veteran for his injuries.  

Upon review, the Board finds this evidence is both new and material evidence sufficient to reopen the Veteran's claim.  The evidence is new in that it was not of record at the time of the last final rating decision, and the evidence is "material" because it relates to an unestablished fact necessary to substantiate the underlying service connection claim.  Specifically, it addresses whether there was an in-service event or injury that may have caused the Veteran's chronic disability of the knees.  As a result, the Board finds that the evidence raises a reasonable possibility of substantiating the Veteran's claim.  38 C.F.R. § 3.156(a).  As the credibility of new evidence is generally presumed, the Veteran's claim of entitlement to service connection for a chronic disability of the knees is reopened.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Service connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

For entitlement to service connection it is required that there is a current disability.  In the absence of competent evidence showing a current disability, service connection cannot be established.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this case, the Veteran said at the hearing that he was diagnosed with flat feet during treatment at VA in 2001, but there is no evidence that he has sought treatment for this disability or that he has a diagnosis of flat feet.  However, the Board recognizes that the Court has held that pes planus is the type of condition that lends itself to observation by a lay witness.  Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  

Regardless of current diagnosis or treatment, this claim must be denied as the evidence is against a finding of in-service injury, disease, or event which could have resulted in pes planus.  While the Veteran testified that he was diagnosed with flat feet when being examined for service, and that he had foot pain during service, the Board finds these statements to be lacking credibility.  The Veteran's entrance examination shows a normal evaluation of the feet and no reference to flat feet or pes planus.  At the time the Veteran denied having had painful feet.  Service treatment records show no complaint regarding the feet to include during the separation examination.   

In addition, the evidence is against a finding that pes planus onset during service. The Veteran testified that he did not seek treatment for his feet during service and the service treatment records confirm this.  At separation the foot examination was again normal.  While the Veteran may be competent to recount his observations as to painful feet (addressed above) and visible flatness of the feet (which he did not testify as to observing), the findings on examination at separation, made by a medical professional for the purpose of identifying disability, are much more probative as to the existence of pes planus during service.  Thus, in this case the most probative evidence of record is against a finding of an injury or disease resulting in disability of the feet incurred coincident with service.

Accordingly, the Board finds that the preponderance of the evidence is against the claim, and entitlement to service connection for flat feet is denied.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for chronic disability of the knees, and to that extent the claim is granted.

Entitlement to service connection for flat feet is denied.


REMAND

New and material evidence has been received to reopen the claim of entitlement to service connection for a chronic disability of the knees, but the inquiry does not end there.  The issue of entitlement to service connection for chronic disability of the knees requires more development before adjudication.

The Board notes initially that the Veteran has asserted that there are outstanding treatment records for the knees from Womack Army Hospital at Fort Bragg.  He asserted that this was where he received treatment after a Jeep flipped over onto his knees.  Therefore, these records would be pertinent to determining entitlement to service connection and that the AOJ must make an attempt to secure these records.

Additionally, the Board finds that a VA examination has not been conducted in connection with this claim.  Generally, a VA medical examination is required for a service connection claim only when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain disease manifesting that an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

In this case the Veteran has treatment records documenting a current knee disability and he has a buddy statement from a fellow service member describing the Veteran's injury during service.  As there is no competent medical opinion of record, the Board finds remand is warranted for a VA examination to determine whether the Veteran has a current right hand disability related to active duty.  McLendon 20 Vet. App. at 79.  

Lastly, the Veteran receives continuous treatment through VA, and the Board finds that the AOJ should obtain and associate with the file VA treatment records dated from December 2015 to present.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record VA treatment records for the Veteran dated from December 2015 to present.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.  

2.  Obtain and associate with the record any outstanding treatment records, to include any from Womack Army Hospital.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.  

3.  Schedule the Veteran for a VA examination to determine the current nature and etiology of any chronic disability of the knees.  The Veteran's claims file, to include a copy of this remand, should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  After a review of the evidence and with consideration of the Veteran's lay statements regarding his symptoms and their onset, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current chronic disability of the knees began in service, was caused by service, or is otherwise related to service, to include whether it was caused by or related to an injury in service.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.  

A complete rationale should be provided for any opinion or conclusion expressed.  

4.  After all development has been completed, re-adjudicate the claim of entitlement to service connection for a chronic disability of the knees.  If the benefit sought on appeal is not granted to the fullest extent, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


